Appeal by the defen*767dant from two judgments of the County Court, Rockland County (Kelly, J.), both rendered March 14, 2002, convicting him of criminal sale of a controlled substance in the fifth degree under Indictment No. 2001-00069 and criminal possession of a forged instrument in the second degree under Indictment No. 2001-00312, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.